DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0288654 (herein Gallucci) as evidenced by US 2016/0145927 (herein Hirakawa) and US 2008/0220900 (herein Komatsu)
As to claim 1, Gallucci discloses a molded body (paragraph 102 and examples) comprising a polycarbonate polyorganosiloxane block copolymer (abstract, paragraph 5 and examples) comprising a polycarbonate block with the structure in paragraph 14, etc., which fits formula I wherein a=b=0, X=3 carbon alkylene and the polyorganosiloxane block fits formula II (paragraphs 15-17 and examples), wherein R3=R4=CH3=alkyl group having 1 carbon atom.
The polyorganosiloxane block makes up 50 to 70 wt% of the block copolymer.  See paragraph 86.  Also see examples, wherein it is about 50 wt%.  
The block copolymer has a Shore D hardness of 5 to 30.  See paragraph 10, 13 and 87.  It is noted that the durometer hardness is performed under the test ASTM D2240 instead of the claimed JIS K 6253-3:2012.  However, the ASTM is the US version corresponding to the JIS version standard in Japan.  Both standards are identical. See paragraph 23 of Hirakawa and paragraph 118 of Komatsu for evidence.  In other words, the durometer hardness would closely overlap the claimed range of 25 to 72.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
As to claim 2, Gallucci discloses that the block copolymers have the structure -S-C-S-C-S-C-.  See paragraphs 43-46.  In other words, no two silicone blocks are connected as in formula III (thus less than 0.1 mol%).  When no or little structures of formula III are present, higher clarity and less haze is obtained.  See paragraph 45.  Therefore, it would have been obvious to have little or no unit of formula III as to obtain articles with improved clarity and haze.  
As to claim 3, the silicone (polyorganosiloxane block) generally 30 to 50 repeat units.  See abstract, paragraph 20-21 and examples.
As to claim 4, see structures IV and V of Gallucci in paragraphs 15-18 reading on claimed formula II-I, wherein R3=R4=R5=R6=CH3=1 carbon alkyl and Y=-R7COO-, wherein R7 is aralkyl group.  
As to claim 5, see structures IV and V of Gallucci in paragraphs 15-18 reading on claimed formula V, wherein R3=R4=R5=R6=CH3=1 carbon alkyl and R15 is hydrogen or 1 carbon alkoxy.  
As to claim 7, the broader disclosure is silent on the molecular weight distribution (Mw/Mn).  However, the examples in table 2 disclose the Mw and Mn and the Mw/Mn (distribution) is deduced to be 3.9, which is within the claimed range.  Also see the values in table 4, which also result in a MW distribution within the claimed range.  Therefore, it would have been obvious to have utilized this distribution as guidance to prepare examples with a hardness within the claimed range.
As to claim 8, the percent transmission is 60% or greater as measured by ASTM d1003 and exemplified within the claimed range in table 6.  See paragraph 10 and 46.  While the transmittance is measured under a different US standard as opposed to the JP standard, it is reasonable to take the position that the transmission would be the same.  Further, it is reasonable given that the block copolymers are identical.
As to claims 9 and 10, the molded body is optical lenses.  See paragraph 102.  


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0288654 (herein Gallucci) as evidenced by US 2016/0145927 (herein Hirakawa), US 2008/0220900 (herein Komatsu) and Nairn "Polymer Structure and Characterization” 2007 (herein Nairn).
As to claim 6, the weight average molecular weight is 10,000 to 100,000.  See paragraph 10, 13, 86 and 89.  Nairn (pages 11-13) discloses that the viscosity average molecular weight is the same or slightly less than the weight average molecular weight.  Therefore, it is evident that the the range of Gallucci of 10,000 to 100,000 (at most or less than) substantially overlaps the claimed range of 10,000 to 23,000.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764